DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-18, and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Portelli et al. (11,036,344) has been introduced to teach applicant’s amended claimed invention of utilizing document object models to render and update an interface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Portelli et al. (11,036,344) [Portelli] in view of Johnston et al. (2011/0067059) [Johnston].
Regarding claims 1, 12, and 22, Portelli discloses a method of processing user interface content, the method comprising: 
receiving, by a server computer, a first user interface event, the user interface event corresponding to a user interface of a client device (selection of an application, col. 4 lines 41-49); 
determining an application associated with the user first interface event (the application selected, col. 4 lines 41-49);
generating a first document object model (DOM) using the application associated with the first user interface event, wherein the first DOM defines state information used to render one or more graphic objects of the user interface, the first state information resulting from the first user interface event (document object model, col. 5 lines 49 - col. 6 line 3);
sending, by the server computer, the first DOM to the client device, the first DOM enabling the client device to render the user interface ();
receiving, by the server computer, a second user interface event ();
determining, based at least on the second user interface event, a difference between the first state information and second state information used to render the one or more graphic objects (DOM created by browser, col. 5 lines 55-57, which receives said instructions from server, col. 4 lines 50-62);
sending, by the server computer, DOM updates to the client device, the DOM updates enabling the client device to render the user interface (col. 5 lines 49-55).
Portelli fails to disclose the updates comprise generating a second DOM that represents only the difference between the first state information and the second state information.
In an analogous art, Johnston teaches using AJAX (asynchronous javascript) to dynamically update a first DOM specifically without reloading the page the first DOM is used to display (paragraph 0034).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Portelli to include updates comprise generating a second DOM that represents only the difference between the first state information and the second state information, as suggested by Johnson, for the benefit of updating an existing browser interface without requiring a reload of the entire page.

Regarding claims 2 and 13, Portelli and Johnston disclose the method and system of claims 1 and 12, wherein the first DOM includes a hierarchical data structure having the one or more graphic objects, a graphic object of the one or more graphic objects having one or more attributes defined by the state information (Portelli col. 5 line 49 - col. 6 line 3).

Regarding claims 3 and 14, Portelli and Johnston disclose the method and system of claims 1 and 12, wherein the one or more graphic objects include at least one of a box, a line, an image, an icon, text, and a content item to be displayed in the user interface (Portelli col. 5 line 49 - col. 6 line 3).

Regarding claims 4 and 15, Portelli and Johnston disclose the method and system of claims 1 and 12, wherein the one or more attributes of the one or more graphic objects include at least one of a position, a shape, and a color of the graphic object (Portelli col. 5 line 49 - col. 6 line 3).

Regarding claims 5 and 16, Portelli and Johnston disclose the method and system of claims 1 and 12, further comprising: determining the state information based on at least the user interface event (opening a new application, Portelli col. 4 lines 50-62).

Regarding claims 6 and 17, Portelli and Johnston disclose the method and system of claims 1 and 12, but fail to disclose compressing the second DOM.
Examiner takes official notice that data compression was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to compress the second DOM for the benefit of reducing transmission overhead.

Regarding claims 9 and 20, Portelli and Johnston disclose the method and system of claims 1 and 12, wherein the client device includes a media device, and wherein the user interface includes a media content guide.
Examiner takes official notice that media content guides displayed on media devices were notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method and system of Portelli and Johnston to include the client device includes a media device, and wherein the user interface includes a media content guide, for the predictable result of delivering entertainment type content to a user.

Regarding claims 10, 21, and 24, Portelli and Johnston disclose the method, system, and non-transitory computer-readable medium of claims 1, 12, and 22, wherein generating the second DOM includes generating a changed portion of the first DOM, the changed portion of the first DOM being associated with a portion of the user interface (updated DOM, Portelli col. 5 lines 49-55).

Regarding claim 11, Portelli and Johnston disclose the method of claim 1, further comprising: determining an application is triggered by the client device; determining the application is not running on the server computer; and adding the application to a list of applications accessible by a plurality of client devices using the server computer (new application, Portelli col. 4 lines 41-49).

Claims 7, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Portelli and Johnston as applied to claims 1, 12, and 22 above, and further in view of Croney et al. (11,196,748, of record) [Croney].
Regarding claims 7, 18, 23, Portelli and Johnston disclose the method, system, and non- transitory computer-readable medium of claims 1, 12, and 22, but fail to disclose the application associated with the user interface event is determined based at least on a connection with the client device.
In an analogous art, Croney teaches identifying applications associated with user interface events based at least on a connection between a server computer and a client device (individual virtual spaces are created for each client, col. 11 lines 19-42).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method, system, and computer readable medium of Portelli and Johnston to include the application associated with the user interface event is determined based at least on a connection with the client device, as suggested by Croney, for the benefit of running multiple applications concurrently to service as many different clients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421